
	
		II
		Calendar No. 43
		110th CONGRESS
		1st Session
		S. 320
		[Report No. 110–18]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Akaka (for himself,
			 Mr. Wyden, Mr.
			 Bunning, Mr. Inouye,
			 Mr. Durbin, and Mr. Roberts) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide for the protection of
		  paleontological resources on Federal lands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Paleontological Resources Preservation Act.
		2.DefinitionsAs used in this Act:
			(1)Casual collectingThe term casual collecting
			 means the collecting of a reasonable amount of common invertebrate and plant
			 paleontological resources for non-commercial personal use, either by surface
			 collection or the use of non-powered hand tools resulting in only negligible
			 disturbance to the Earth’s surface and other resources. As used in this
			 paragraph, the terms reasonable amount, common invertebrate
			 and plant paleontological resources and negligible
			 disturbance shall be determined by the Secretary.
			(2)Federal landsThe term Federal lands
			 means—
				(A)lands controlled or administered by the
			 Secretary of the Interior, except Indian lands; or
				(B)National Forest System lands controlled or
			 administered by the Secretary of Agriculture.
				(3)Indian landsThe term Indian Land means
			 lands of Indian tribes, or Indian individuals, which are either held in trust
			 by the United States or subject to a restriction against alienation imposed by
			 the United States.
			(4)Paleontological resourceThe term paleontological
			 resource means any fossilized remains, traces, or imprints of organisms,
			 preserved in or on the earth’s crust, that are of paleontological interest and
			 that provide information about the history of life on earth, except that the
			 term does not include—
				(A)any materials associated with an
			 archaeological resource (as defined in section 3(1) of the Archaeological
			 Resources Protection Act of 1979 (16 U.S.C. 470bb(1)); or
				(B)any cultural item (as defined in section 2
			 of the Native American Graves Protection and Repatriation Act (25 U.S.C.
			 3001)).
				(5)SecretaryThe term Secretary means the
			 Secretary of the Interior with respect to lands controlled or administered by
			 the Secretary of the Interior or the Secretary of Agriculture with respect to
			 National Forest System Lands controlled or administered by the Secretary of
			 Agriculture.
			(6)StateThe term State means the fifty
			 States, the District of Columbia, the Commonwealth of Puerto Rico, and any
			 other territory or possession of the United States.
			3.Management
			(a)In GeneralThe Secretary shall manage and protect
			 paleontological resources on Federal lands using scientific principles and
			 expertise. The Secretary shall develop appropriate plans for inventory,
			 monitoring, and the scientific and educational use of paleontological
			 resources, in accordance with applicable agency laws, regulations, and
			 policies. These plans shall emphasize interagency coordination and
			 collaborative efforts where possible with non-Federal partners, the scientific
			 community, and the general public.
			(b)CoordinationTo the extent possible, the Secretary of
			 the Interior and the Secretary of Agriculture shall coordinate in the
			 implementation of this Act.
			4.Public awareness and education
			 programThe Secretary shall
			 establish a program to increase public awareness about the significance of
			 paleontological resources.
		5.Collection of paleontological
			 resources
			(a)Permit Requirement
				(1)In generalExcept as provided in this Act, a
			 paleontological resource may not be collected from Federal lands without a
			 permit issued under this Act by the Secretary.
				(2)Casual collecting exceptionThe Secretary may allow casual collecting
			 without a permit on Federal lands controlled or administered by the Bureau of
			 Land Management, the Bureau of Reclamation, and the Forest Service, where such
			 collection is consistent with the laws governing the management of those
			 Federal lands and this Act.
				(3)Previous permit exceptionNothing in this section shall affect a
			 valid permit issued prior to the date of enactment of this Act.
				(b)Criteria for Issuance of a
			 PermitThe Secretary may
			 issue a permit for the collection of a paleontological resource pursuant to an
			 application if the Secretary determines that—
				(1)the applicant is qualified to carry out the
			 permitted activity;
				(2)the permitted activity is undertaken for
			 the purpose of furthering paleontological knowledge or for public
			 education;
				(3)the permitted activity is consistent with
			 any management plan applicable to the Federal lands concerned; and
				(4)the proposed methods of collecting will not
			 threaten significant natural or cultural resources.
				(c)Permit SpecificationsA permit for the collection of a
			 paleontological resource issued under this section shall contain such terms and
			 conditions as the Secretary deems necessary to carry out the purposes of this
			 Act. Every permit shall include requirements that—
				(1)the paleontological resource that is
			 collected from Federal lands under the permit will remain the property of the
			 United States;
				(2)the paleontological resource and copies of
			 associated records will be preserved for the public in an approved repository,
			 to be made available for scientific research and public education; and
				(3)specific locality data will not be released
			 by the permittee or repository without the written permission of the
			 Secretary.
				(d)Modification, Suspension, and Revocation of
			 Permits
				(1)The Secretary may modify, suspend, or
			 revoke a permit issued under this section—
					(A)for resource, safety, or other management
			 considerations; or
					(B)when there is a violation of term or
			 condition of a permit issued pursuant to this section.
					(2)The permit shall be revoked if any person
			 working under the authority of the permit is convicted under section 7 or is
			 assessed a civil penalty under section 8.
				(e)Area ClosuresIn order to protect paleontological or
			 other resources and to provide for public safety, the Secretary may restrict
			 access to or close areas under the Secretary’s jurisdiction to the collection
			 of paleontological resources.
			6.Curation of resourcesAny paleontological resource, and any data
			 and records associated with the resource, collected under a permit, shall be
			 deposited in an approved repository. The Secretary may enter into agreements
			 with non-Federal repositories regarding the curation of these resources, data,
			 and records.
		7.Prohibited acts; criminal
			 penalties
			(a)In GeneralA person may not—
				(1)excavate, remove, damage, or otherwise
			 alter or deface or attempt to excavate, remove, damage, or otherwise alter or
			 deface any paleontological resources located on Federal lands unless such
			 activity is conducted in accordance with this Act;
				(2)exchange, transport, export, receive, or
			 offer to exchange, transport, export, or receive any paleontological resource
			 if, in the exercise of due care, the person knew or should have known such
			 resource to have been excavated or removed from Federal lands in violation of
			 any provisions, rule, regulation, law, ordinance, or permit in effect under
			 Federal law, including this Act; or
				(3)sell or purchase or offer to sell or
			 purchase any paleontological resource if, in the exercise of due care, the
			 person knew or should have known such resource to have been excavated, removed,
			 sold, purchased, exchanged, transported, or received from Federal lands.
				(b)False Labeling OffensesA person may not make or submit any false
			 record, account, or label for, or any false identification of, any
			 paleontological resource excavated or removed from Federal lands.
			(c)PenaltiesA person who knowingly violates or
			 counsels, procures, solicits, or employs another person to violate subsection
			 (a) or (b) shall, upon conviction, be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 10 years, or both; but if the sum of
			 the commercial and paleontological value of the paleontological resources
			 involved and the cost of restoration and repair of such resources does not
			 exceed $500, such person shall be fined in accordance with title 18, United
			 States Code, or imprisoned not more than one year, or both.
			(d)General ExceptionNothing in subsection (a) shall apply to
			 any person with respect to any paleontological resource which was in the lawful
			 possession of such person prior to the date of the enactment of this
			 Act.
			8.Civil penalties
			(a)In General
				(1)HearingA person who violates any prohibition
			 contained in an applicable regulation or permit issued under this Act may be
			 assessed a penalty by the Secretary after the person is given notice and
			 opportunity for a hearing with respect to the violation. Each violation shall
			 be considered a separate offense for purposes of this section.
				(2)Amount of penaltyThe amount of such penalty assessed under
			 paragraph (1) shall be determined under regulations promulgated pursuant to
			 this Act, taking into account the following factors:
					(A)The scientific or fair market value,
			 whichever is greater, of the paleontological resource involved, as determined
			 by the Secretary.
					(B)The cost of response, restoration, and
			 repair of the resource and the paleontological site involved.
					(C)Any other factors considered relevant by
			 the Secretary assessing the penalty.
					(3)Multiple offensesIn the case of a second or subsequent
			 violation by the same person, the amount of a penalty assessed under paragraph
			 (2) may be doubled.
				(4)LimitationThe amount of any penalty assessed under
			 this subsection for any one violation shall not exceed an amount equal to
			 double the cost of response, restoration, and repair of resources and
			 paleontological site damage plus double the scientific or fair market value of
			 resources destroyed or not recovered.
				(b)Petition for Judicial Review; Collection of
			 Unpaid Assessments
				(1)Judicial reviewAny person against whom an order is issued
			 assessing a penalty under subsection (a) may file a petition for judicial
			 review of the order in the United States District Court for the District of
			 Columbia or in the district in which the violation is alleged to have occurred
			 within the 30-day period beginning on the date the order making the assessment
			 was issued. Upon notice of such filing, the Secretary shall promptly file such
			 a certified copy of the record on which the order was issued. The court shall
			 hear the action on the record made before the Secretary and shall sustain the
			 action if it is supported by substantial evidence on the record considered as a
			 whole.
				(2)Failure
			 to payIf any person fails to
			 pay a penalty under this section within 30 days—
					(A)after the order making assessment has
			 become final and the person has not filed a petition for judicial review of the
			 order in accordance with paragraph (1); or
					(B)after a court in an action brought in
			 paragraph (1) has entered a final judgment upholding the assessment of the
			 penalty, the Secretary may request the Attorney General to institute a civil
			 action in a district court of the United States for any district in which the
			 person if found, resides, or transacts business, to collect the penalty (plus
			 interest at currently prevailing rates from the date of the final order or the
			 date of the final judgment, as the case may be). The district court shall have
			 jurisdiction to hear and decide any such action. In such action, the validity,
			 amount, and appropriateness of such penalty shall not be subject to review. Any
			 person who fails to pay on a timely basis the amount of an assessment of a
			 civil penalty as described in the first sentence of this paragraph shall be
			 required to pay, in addition to such amount and interest, attorneys fees and
			 costs for collection proceedings.
					(c)HearingsHearings held during proceedings instituted
			 under subsection (a) shall be conducted in accordance with section 554 of title
			 5, United States Code.
			(d)Use of Recovered AmountsPenalties collected under this section
			 shall be available to the Secretary and without further appropriation may be
			 used only as follows:
				(1)To protect, restore, or repair the
			 paleontological resources and sites which were the subject of the action, or to
			 acquire sites with equivalent resources, and to protect, monitor, and study the
			 resources and sites. Any acquisition shall be subject to any limitations
			 contained in the organic legislation for such Federal lands.
				(2)To provide educational materials to the
			 public about paleontological resources and sites.
				(3)To provide for the payment of rewards as
			 provided in section 9.
				9.Rewards and forfeiture
			(a)RewardsThe Secretary may pay from penalties
			 collected under section 7 or 8—
				(1)consistent with amounts established in
			 regulations by the Secretary; or
				(2)if no such regulation exists, an amount
			 equal to the lesser of one-half of the penalty or $500, to any person who
			 furnishes information which leads to the finding of a civil violation, or the
			 conviction of criminal violation, with respect to which the penalty was paid.
			 If several persons provided the information, the amount shall be divided among
			 the persons. No officer or employee of the United States or of any State or
			 local government who furnishes information or renders service in the
			 performance of his official duties shall be eligible for payment under this
			 subsection.
				(b)ForfeitureAll paleontological resources with respect
			 to which a violation under section 7 or 8 occurred and which are in the
			 possession of any person, and all vehicles and equipment of any person that
			 were used in connection with the violation, shall be subject to civil
			 forfeiture, or upon conviction, to criminal forfeiture. All provisions of law
			 relating to the seizure, forfeiture, and condemnation of property for a
			 violation of this Act, the disposition of such property or the proceeds from
			 the sale thereof, and remission or mitigation of such forfeiture, as well as
			 the procedural provisions of chapter 46 of title 18, United States Code, shall
			 apply to the seizures and forfeitures incurred or alleged to have incurred
			 under the provisions of this Act.
			(c)Transfer of Seized ResourcesThe Secretary may transfer administration
			 of seized paleontological resources to Federal or non-Federal educational
			 institutions to be used for scientific or educational purposes.
			10.ConfidentialityInformation concerning the nature and
			 specific location of a paleontological resource the collection of which
			 requires a permit under this Act or under any other provision of Federal law
			 shall be exempt from disclosure under section 552 of title 5, United States
			 Code, and any other law unless the Secretary determines that disclosure
			 would—
			(1)further the purposes of this Act;
			(2)not create risk of harm to or theft or
			 destruction of the resource or the site containing the resource; and
			(3)be in accordance with other applicable
			 laws.
			11.RegulationsAs soon as practical after the date of the
			 enactment of this Act, the Secretary shall issue such regulations as are
			 appropriate to carry out this Act, providing opportunities for public notice
			 and comment.
		12.Savings provisionsNothing in this Act shall be construed
			 to—
			(1)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under the general mining laws, the mineral or geothermal leasing
			 laws, laws providing for minerals materials disposal, or laws providing for the
			 management or regulation of the activities authorized by the aforementioned
			 laws including but not limited to the Federal Land Policy Management Act (43
			 U.S.C. 1701–1784), Public Law 94–429 (commonly known as the Mining in
			 the Parks Act) (16 U.S.C. 1901 et seq.), the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1201–1358), and the Organic Administration
			 Act (16 U.S.C. 478, 482, 551);
			(2)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under existing laws and authorities relating to reclamation and
			 multiple uses of Federal lands;
			(3)apply to, or require a permit for, casual
			 collecting of a rock, mineral, or invertebrate or plant fossil that is not
			 protected under this Act;
			(4)affect any lands other than Federal lands
			 or affect the lawful recovery, collection, or sale of paleontological resources
			 from lands other than Federal lands;
			(5)alter or diminish the authority of a
			 Federal agency under any other law to provide protection for paleontological
			 resources on Federal lands in addition to the protection provided under this
			 Act; or
			(6)create any right, privilege, benefit, or
			 entitlement for any person who is not an officer or employee of the United
			 States acting in that capacity. No person who is not an officer or employee of
			 the United States acting in that capacity shall have standing to file any civil
			 action in a court of the United States to enforce any provision or amendment
			 made by this Act.
			13.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
	
		February 15, 2007
		Reported without amendment
	
